DETAILED ACTION
This non-final Office action is in response to the claims filed on April 9, 2021.
Status of claims: claims 1-18 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2021 was considered by the examiner. 

Drawings
The drawings are objected to because:  
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10480232 to Ishikawa in view of US 2018/0087304 to Bauer et al. (hereinafter “Bauer”).
Ishikawa discloses an apparatus for use with a vehicle, the apparatus comprising: 
a door rail 50L configured to be installed on a door panel of a door 20; (see FIG. 1) 
a vehicle body rail 30 configured to be coupled to a vehicle body so as to be opposite to the door rail; 
a vehicle body rail slider 41 coupled to one surface of the vehicle body rail so as to be slidable in a front-rear direction along the vehicle body rail; 
a door rail slider 62 coupled to the door rail so as to be slidable in the front-rear direction along the door rail; 
a pulley 91 rotatable in conjunction with a movement of the vehicle body rail slider, (see FIGS. 15A-15D) wherein the vehicle body rail slider and the door rail slider can slide in the front-rear direction on the vehicle body rail and the door rail, respectively by an operation of opening or closing the door to rotate the pulley; and 
a second arm 60H directly connected to and hingedly coupled to the pulley and configured to move the door rail slider, wherein a rotational force of the pulley is to be transmitted to the second arm to open or close the door while unfolding and deploying the second arm in a direction toward the outside of the vehicle body or folding the second arm in a direction toward the inside of the vehicle body. 
Ishikawa fails to disclose a speed reducer directly connected to the pulley.
Bauer teaches of a speed reducer directly connected to a pulley on a similar device. (see paragraph [0037])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a speed reducer with the Ishikawa pulley, as taught by Bauer, in order to multiply torque and reduce speed; thus allowing for greater control of the rotating systems in the apparatus. (claim 1)
	Ishikawa, as applied above, further discloses further comprising a first arm 40R connected to the vehicle body rail slider and a bracket hinge 82 provided at one side of the first arm, the bracket hinge configured to be hingedly coupled to a bracket attached to the door panel. (see FIG. 8) (claim 2)
	Ishikawa, as applied above, further discloses a slider hinge provided at another side of the first arm and hingedly coupled to a body of the vehicle body rail slider, wherein the first arm can be moved forward or rearward along with a movement of the door by an operation of opening or closing the door to open or close the door together with the second arm. (see Fig. 8) (claim 3)
	Ishikawa, as applied above, further discloses a center rail 50h installed at a central portion of the door panel of the door coupled to the vehicle body; and a center rail slider 62 installed to be movable in the front-rear direction along the center rail (claim 7) and wherein the center rail slider is configured to be connected to a center rail roller attached to the vehicle body. (see FIG. 1) (claim 8)
	The apparatus disclosed in Ishikawa inevitably discloses a method of operating a door of a vehicle that comprises a vehicle body, a door rail installed on a door panel of the door, a vehicle body rail coupled to the vehicle body so as to be opposite to the door rail, a vehicle body rail slider coupled to one surface of the vehicle body rail, a door rail slider coupled to the door rail, a pulley rotatable in conjunction with a movement of the vehicle body rail slider, and a second arm hingedly coupled to the speed reducer, the method comprising: 
opening or closing the door to rotate the pulley thereby sliding the vehicle body rail slider in a front-rear direction on the vehicle body rail and sliding the door rail slider and the door rail in the front-rear direction on the vehicle body rail, wherein a rotational force of the pulley is transmitted to the second arm to open or close the door while unfolding and deploying the second arm in a direction towards an outside of the vehicle body or folding the second arm in a direction toward an inside of the vehicle body. 
Ishikawa fails to disclose a speed reducer directly connected to the pulley.
Bauer teaches of a speed reducer directly connected to a pulley on a similar device. (see paragraph [0037])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a speed reducer with the Ishikawa pulley, as taught by Bauer, in order to multiply torque and reduce speed; thus allowing for greater control of the rotating systems in the apparatus. (claim 9)
Ishikawa, as applied above, further discloses wherein: the vehicle further comprises a first arm connected to the vehicle body rail slider, a bracket hinge provided at one side of the first arm and hingedly coupled to a bracket attached to the door panel, and a slider hinge provided at another side of the first arm and hingedly coupled to a body of the vehicle body rail slider; and opening or closing the door causes the first arm to be moved forward or rearward along with a movement of the door to open or close the door together with the second arm. (claim 10)
Ishikawa, as applied above, further discloses wherein: the vehicle further comprises a center rail installed at a central portion of the door panel of the door coupled to the vehicle body and a center rail slider installed to be movable in the front-rear direction along the center rail; and the center rail slider is connected to a center rail roller attached to the vehicle body. (claim 13)
Ishikawa discloses a vehicle comprising: 
a vehicle body; 
a door coupled to the vehicle body, the door including a door panel; 
a door rail installed on the door panel of the door; 
a vehicle body rail coupled to the vehicle body so as to be opposite to the door rail; 
a vehicle body rail slider coupled to one surface of the vehicle body rail so as to be slidable in a front-rear direction along the vehicle body rail; 
a door rail slider coupled to the door rail so as to be slidable in the front-rear direction along the door rail; 
a pulley rotatable in conjunction with a movement of the vehicle body rail slider, wherein the vehicle body rail slider and the door rail slider can slide in the front-rear direction on the vehicle body rail and the door rail, respectively by an operation of opening or closing the door to rotate the pulley; 
a second arm hingedly coupled to the speed reducer and configured to move the door rail slider, wherein a rotational force of the pulley is to be transmitted to the second arm to open or close the door while unfolding and deploying the second arm in a direction toward the outside of the vehicle body or folding the second arm in a direction toward the inside of the vehicle body. 
Ishikawa fails to disclose a speed reducer directly connected to the pulley.
Bauer teaches of a speed reducer directly connected to a pulley on a similar device. (see paragraph [0037])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a speed reducer with the Ishikawa pulley, as taught by Bauer, in order to multiply torque and reduce speed; thus allowing for greater control of the rotating systems in the apparatus. (claim 14)
Ishikawa, as applied above, further discloses a first arm connected to the vehicle body rail slider, a bracket hinge provided at one side of the first arm and hingedly coupled to a bracket attached to the door panel, and a slider hinge provided at another side of the first arm and hingedly coupled to a body of the vehicle body rail slider, wherein the first arm is movable forward or rearward along with a movement of the door by an operation of opening or closing the door to open or close the door together with the second arm. (claim 15)
Ishikawa, as applied above, further comprising: a center rail installed at a central portion of the door panel of the door coupled to the vehicle body; and a center rail slider installed to be movable in the front-rear direction along the center rail, wherein the center rail slider is connected to a center rail roller attached to the vehicle body. (claim 18)

Allowable Subject Matter
Claims 4-6, 11, 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634